UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7048



SAMUEL ALS,

                                            Plaintiff - Appellant,

          versus

N. C. WELLS; CITY OF NEWPORT NEWS,

                                           Defendants - Appellees,

          and

J. A. CAREY, former Chief of Police for the
City of Newport News, Virginia; BARRY E.
DUVAL, Mayor of the City of Newport News,
Virginia,

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge;
David G. Lowe, Magistrate Judge. (CA-95-65)


Submitted:    February 13, 1997            Decided:   March 4, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.
Samuel Als, Appellant Pro Se. Timothy Michael Kaine, MEZZULLO &
MCCANDLISH, P.C., Richmond, Virginia; Allen Link Jackson, Deputy
City Attorney, Newport News, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the magistrate judge's order denying
his motion for a subpoena duces tecum. We dismiss the appeal for

lack of jurisdiction because the order is not appealable. This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1994), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial
Indus. Loan Corp., 337 U.S. 541 (1949). The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.
     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED


                                2
3